Order filed September 25, 2014.




                                          In The

                         Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00655-CV
                                       ____________

                         KEVIN MATTHEW HALL, Appellant

                                             V.

                      REBECCA MACCORKLE HALL, Appellee


                        On Appeal from the 308th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-63670

                                        ORDER

      Appellant’s brief was originally due June 23, 2014. When no brief was filed, the
court ordered appellant to file the brief by August 8, 2014. On August 7, 2014, appellant
requested and was granted an extension of time to file the brief until September 8, 2014.
No brief or further motion for extension of time has been filed.

      Unless appellant files a brief with this court on or before October 13, 2014, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM